Citation Nr: 1738287	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-23 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to a left leg injury. 

2. Entitlement to service connection for a right leg disability, to include as secondary to a left leg injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1963 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran had a videoconference hearing in February 2017 before the undersigned Veterans Law Judge (VLJ). 

The issue concerning the low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against finding a nexus between the Veteran's residuals of a right femur fracture and his service-connected left leg condition. 


CONCLUSION OF LAW

The criteria for service connection for a right leg disorder have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

The Veteran testified in February 2017 that he had a motorcycle accident in 1987 due to his left leg "giving out" and he subsequently suffered a right femur fracture. 

A March 2011 VA examination revealed that the Veteran has a healing comminuted fracture to the proximal shaft of the right femur. The Veteran also had an intramedullary rod at one time that was removed. The VA examiner noted service medical records from May 1968 where the Veteran complained that the left leg did have fatigue with use. The VA examiner opined that it was less likely that the Veteran's fractured femur was due to a motorcycle accident over 20 years after service. The VA examiner noted that the Veteran was riding a motorcycle and ran into a tree and that the Veteran ran into the tree "due to operator error on his part". 

In terms of element (1), the Veteran does have a current disability with the residuals of a right femur fracture. In terms of element (2), the Veteran did not have a right femur fracture in service but is claiming his femur fracture was due to his left leg "giving out" during a motorcycle accident. However, the weight of the evidence is against making this finding. The VA examiner noted that the left leg did occasionally get fatigued but also made no findings that it would give out in such a way to render it useless. Moreover, there is no medical evidence or opinion to support the suggestion that a left leg giving out could cause a motorcycle accident. Therefore, the weight of the evidence is against the claim. 

II. Duties to Notify and Assist
 
When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a January 2012 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with an examination that properly documented his conditions. 

ORDER

Entitlement to service connection for a right leg condition, to include as secondary to a left leg injury is denied. 


REMAND

The Veteran testified in February 2017 that his left leg was hit by shrapnel in service. This injury is service-connected. The Veteran testified that when he walks, he favors his left leg and this has caused an imbalance. Moreover, this imbalance has caused back problems. The Veteran testified that when he was in-service in Germany the flight surgeon noted that his left leg is smaller than his right leg from the muscle damage. The Veteran testified that his back problems began four to five years out of service. Ten years after service, the Veteran testified that he was diagnosed with a herniated disc. 

The Veterans August 1968 separation examination is silent for history of a lumbar spine condition. 

Treatment records, however, do show a long history of complaints of both left leg and back pain. In October 2009, an x-ray showed degenerative disc disease at every level that was most severe at L3-4 and L4-5. As recently as December 2016, the Veteran presented with chronic back pain and indicated that physical therapy, TENS unit and injection therapy did not help.  

In August 2010, Peggy Anderson, D.O., wrote a letter indicating that since the Veteran was injured in service that he has experienced progressive low back pain "which can in part or total be from his change in posturing and gait as a result of his 1965 injury". Specifically, Dr. Anderson wrote that the lurch to the left has caused repeated compression of his left sided facet joints which can cause degeneration of the lumbar spine. 

In January 2010, a VA examiner opined that it was less likely than not that the Veteran's history of herniated lumbar discs was caused by/or a result of his service connected left leg condition. The VA examiner noted there was no evidence the condition occurred in service or was a chronic condition during the military. Moreover, the VA examiner noted that the Veteran had a discectomy in 1985 which was seventeen years after discharge. The examiner noted that the Veteran's leg lengths were equal and that EMG/NCS testing revealed neurogenic process affecting the muscles innervated by the left L5/S1 root. 

This claim needs to be remanded for an addendum opinion to ascertain whether the Veteran's back condition was aggravated beyond its normal progression by his service-connected left leg condition. Moreover, in terms of whether the Veteran's back condition was caused by his left leg condition, an addendum opinion needs to address Dr. Anderson's findings that "the lurch to the left has caused repeated compression of his left sided facet joints which can cause degeneration of the lumbar spine". 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the January 2010 examiner for an addendum opinion; if that examiner is not available, the Veteran should be scheduled for a new VA examination with an appropriate, qualified examiner for the following:

(a) The examiner should provide an opinion as to the etiology and approximate onset date of any current lumbar spine disability. The examiner should indicate, specifically, whether it is at least as likely as not that the disorder was CAUSED OR AGGRAVATED (a permanent worsening as opposed to a temporary flare-up) by his service-connected left leg condition. The examiner should specifically comment on the August 2010 opinion of Dr. Anderson which suggested that "the lurch to the left has caused repeated compression of his left sided facet joints which can cause degeneration of the lumbar spine". 

All opinions must be accompanied by a complete rationale. 

2. Therefore, review the claims folder to ensure the requested development has been completed and readjudicate the claim. If the benefit sought on appeal is not granted, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond. The matter should then be returned to the Board. 







The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


